                                            Case 4:19-cv-03608-HSG Document 24 Filed 08/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RONALD F. MARTINEZ,                               Case No. 19-cv-03608-HSG
                                   8                    Plaintiff,                           ORDER DISMISSING DEFENDANT
                                                                                             SANDOVAL
                                   9              v.
                                                                                             Re: Dkt. No. 23
                                  10       S. HATTON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Corcoran State Prison in Corcoran, California, filed this pro se civil
                                  14   rights action against Salinas Valley State Prison (“SVSP”) correctional officials, including
                                  15   building trades manager S. Sandoval, pursuant to 42 U.S.C. § 1983. The amended complaint was
                                  16   filed on May 4, 2020, and defendant Sandoval remains unserved. Dkt. Nos. 12, 20.1 Now
                                  17   pending before the Court is plaintiff’s motion to voluntarily dismiss defendant Sandoval from this
                                  18   action without prejudice. Plaintiff’s request is GRANTED. Defendant Sandoval is DISMISSED
                                  19   from this action without prejudice. Dkt. No. 23.
                                  20           This order terminates Dkt. No. 23.
                                  21           IT IS SO ORDERED.
                                  22   Dated: August 25, 2020
                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                       1
                                  27     The United States Marshal has been unable to locate and serve defendant Sandoval based on the
                                       information provided by plaintiff. Dkt. No. 20. On July 21, 2020, the Court ordered plaintiff to
                                  28   effect service on defendant Sandoval, or submit to the Court sufficient information to identify and
                                       locate defendant Sandoval such that the Marshal is able to effect service. Dkt. No. 21.
